Citation Nr: 0017688	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO.  A 
personal hearing at the RO was held in July 1999.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for service-
connected defective hearing is plausible, and all relevant 
evidence necessary for an equitable disposition of the his 
appeal has been obtained by the RO.  

2.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999 or the criteria in effect from 
that date are more favorable to the veteran.  

3.  The veteran's service-connected bilateral hearing loss is 
manifested by a puretone threshold average of 55 decibels in 
the right ear and 45 decibels in the left ear, with speech 
recognition ability of 94 percent for each ear; the veteran 
has level I hearing impairment, bilaterally.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective from June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in February 1996, service connection was 
established for bilateral defective hearing and a 
noncompensable rating was assigned, effective from August 22, 
1995.  The veteran and his representative were notified of 
this decision and did not appeal.  

The veteran now contends that his defective hearing has 
worsened, and that it threatens his ability to continue 
working as a truck driver.  

When examined by VA in November 1998, the examiner noted that 
the veteran's medical records were not available for review.  
However, a medical history revealed that the veteran denied 
any history of ear infections or surgery.  He did report 
difficulty hearing normal conversational speech.  On 
examination, tympanograms were normal in both ears.  Pure 
tone threshold, in decibels, on authorized audiological 
evaluation were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
60
65
70
LEFT
20
30
65
65

The average of the right ear was 55 and the average of the 
left ear was 45.  Speech audiometry revealed speech 
recognition ability of 94 percent in both ears.  The 
diagnoses included mild sloping to moderately severe 
sensorineural hearing loss at 1500 hertz and above in the 
right ear, and at 2000 hertz and above in the left ear.  

The veteran testified at a personal hearing at the RO in July 
1999 that his hearing loss endangered his job because he has 
difficulty hearing directions from dispatchers and customers, 
and that he could potentially fail a DOT hearing test which 
would negatively impact on his employment as a truck driver.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected defective hearing is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
audiological examination, and he has provided testimony at a 
personal hearing before the RO in July 1999.  While the 
examiner noted that he did not have the benefit of the 
veteran's prior medical records, the duty to assist does not 
dictate that a failure to review the veteran's claims folder 
in connection with a medical examination in an increased 
rating claim renders an examination inadequate in all cases.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this 
case, ratings for hearing loss are based on objective 
findings from a current audiological examination.  Having the 
veteran's prior medical records would not have changed the 
results of the audiological examination.  As such, a Remand 
for another examination is not deemed warranted.  
Accordingly, the record is complete and the Board finds that 
there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

Initially it is noted that, during the pendency of this 
appeal, the criteria for rating diseases of the ear were 
amended effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1999).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test, and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

As previously indicated, when a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas.  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the Schedule and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, the Board again points out that as 
the old and new regulations for evaluating a hearing loss 
disorder are identical, neither rating criteria can be more 
favorable to the instant claim since the criteria are 
identical.  (The Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) and (b), which were added by the change in 
regulation that became effective on June 10, 1999, are not 
pertinent in the instant case.)  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999), 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 55.  The 
percent of discrimination was 94.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 50 and 57 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 45.  The percent of 
discrimination was 94.  The resulting numeric designation for 
the left ear is I.  See also 38 C.F.R. § 4.85, Table VI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of I for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 dBs or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 dBs or more at 2,000 Hz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, and a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average."  
See 64 Fed. Reg. 25202 (May 11, 1999).  

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the VA examination were 55 dBs or greater, such findings were 
not present in all four of the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hz.  Furthermore, the audiometric evaluation 
did not show puretone thresholds of 30 decibels or less at 
1,000 Hz and 70 dBs or more at 2,000 Hz in either ear.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.  
Finally, although the veteran notes that his hearing loss may 
result in the loss of his job in the future, he may request 
an extraschedular evaluation under 38 C.F.R. § 3.321 should 
this occur.  The governing norm in awarding such an 
evaluation is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

